02-12-512-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00512-CR
 
 



Roger
  Eugene Fain
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd District
  Court
 
of
  Tarrant County (1023944D)
 
December
  13, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00512-CR
 
 



Roger Eugene Fain


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 372nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
attempts to appeal from two applications for postconviction writs of habeas
corpus that he claims were denied by operation of law.  On October 29, 2012, we
notified Appellant of our concern that we lack jurisdiction over this appeal
because the trial court has not entered any appealable orders, and we stated
that this appeal was subject to dismissal unless appellant or any party
desiring to continue the appeal filed a response showing grounds for continuing
the appeal.  We received no response.
As
this court has previously explained, we have no appellate jurisdiction over a
trial court’s refusal to issue a writ of habeas corpus or a trial court’s
refusal to consider the merits of an application for writ of habeas corpus.[2] 
Accordingly, we dismiss this appeal.
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 13,
2012




[1]See Tex. R. App. P. 47.4.


[2]Ex parte Okere, 56
S.W.3d 846, 849–51 (Tex. App.—Fort Worth 2001, pet. ref’d) (relying on Ex parte Hargett, 819
S.W.2d 866, 867–68 (Tex. Crim. App. 1991)).